Rosenberry, C. J.
The relief sought in this proceeding by the defendant was a stay of proceedings upon summary application made after judgment. The order denying the relief is not an appealable order unless it affects a substantial right. Sec. 274.33 (2), Stats. From an early day it has been held that the term substantial right as used in this statute is that which concerns the subject matter of the action and not a mere matter of practice. Rahn, v. Gunnison, 12 Wis. *528; Petition of Fleming, 16 Wis. *70. See, also, cases cited under “Substantial Right,” 7 Words and Phrases (1st ser.) p. 6739.
*418The relief sought in this application is a mere stay in the procedural process. It is nowhere claimed that the defendant is not liable upon the judgment. The defendant in this action seeks a stay of proceedings in order that he may offset his ■ liability in this action against the liability which he hopes to establish against plaintiffs in another action. So far as the application here involves anything beyond a stay of proceedings it is improperly made, as the jurisdiction to control the parties to the action pending in the county court of Dodge county is in that court.
By the Court. — Appeal dismissed.